DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the height information of two locations on the lower surface" in lines 5 - 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the height information of two locations on the lower surface" in lines 5 - 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the height information of two locations on the lower surface" in lines 5 - 6. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. U.S. Patent No. 6,243,164 in view of Saeki U.S. Publication No. 2015/0022637 A1.

-	With regards to claim 1, Baldwin et al. disclose an electronic component evaluation method, (Baldwin et al., Abstract, Col. 1 Lines 8 - 12, Col. 3 Lines 3 - 38, Col. 6 Lines 36 - 46, Col. 9 Lines 9 - 21) the electronic component having: a lower surface facing a mounting substrate; (Baldwin et al., Figs. 1, 2A, 3 & 5, Col. 1 Lines 19 - 60, Col. 3 Lines 31 - 37, Col. 4 Lines 3 - 40, Col. 5 Lines 10 - 17) an upper surface; (Baldwin et al., Figs. 1, 2A, 3 & 5, Col. 1 Lines 27 - 60, Col. 4 Lines 3 - 40, Col. 5 Lines 10 - 17) and a plurality of mounting terminals configured to be mounted on the mounting substrate, (Baldwin et al., Abstract, Figs. 1, 3 & 5, Col. 1 Lines 19 - 60, Col. 3 Lines 3 - 38, Col. 4 Lines 18 - 46, Col. 5 Lines 18 - 38) the method comprising the steps of: obtaining terminal position information of the plurality of mounting terminals; (Baldwin et al., Abstract, Col. 3 Lines 3 - 30, col. 4 Lines 17 - 26, Col. 5 Lines 54 - 67 [“machine vision system 30 may be positioned in a predetermined location to obtain position data of distal portions 26 of leads 14, such as J or gull wing leads, that protrude from major side surfaces 16 of SMT package 10”]) generating a reference plane including at least three of the plurality of mounting terminals utilizing the terminal position information; (Baldwin et al., Abstract, Figs. 3 - 6, Col. 3 Lines 3 - 30, Col. 5 Lines 18 - 53, Col. 6 Lines 1 - 35) and detecting height information of a height of at least one of the upper surface or the lower surface relative to the reference plane. (Baldwin et al., Abstract, Figs. 1 & 3 - 6, Col. 2 Lines 25 - 39, Col. 3 Lines 

-	With regards to claim 2, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 1, wherein in the detecting of the height information, the method is configured to: cause a camera to capture an image of the electronic component from the lower surface; (Baldwin et al., Figs. 2 & 2A, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 54, Col. 5 Lines 54 - 67) obtain image data from the captured image; (Baldwin et al., Figs. 2 & 2A, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 54, Col. 5 Lines 54 - 67) obtain lower surface position information with respect to a plurality of positions of the lower surface in response to the image data; (Baldwin et al., Figs. 1 - 6, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 40, Col. 5 Lines 18 - 67) convert the lower surface position information into converted lower surface position information with respect to the reference plane; (Baldwin et al., Abstract, Figs. 1 & 3 - 6, Col. 3 Lines 3 - 30, Col. 5 Lines 18 - 67, Col. 6 Lines 15 - 63 [“A mathematical transformation that relates the first coordinate system to the second coordinate system is determined”]) and detect the height information of the lower surface relative to the reference plane utilizing the converted lower surface position information. (Baldwin et al., Abstract, Figs. 1 & 3 - 6, Col. 2 Lines 25 - 39, Col. 3 Lines 3 - 30, Col. 5 Lines 18 - 67, Col. 6 Lines 15 - 63) Baldwin et al. fail to disclose expressly the processor. Pertaining to analogous art, Saeki discloses the processor. (Saeki, Fig. 6, Pg. 4 ¶ 0038, Pg. 9 ¶ 0209 - 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249) 

method is configured to obtain the terminal position information in response to the image data so as to generate the reference plane. (Baldwin et al., Figs. 1 - 6, Col. 3 Lines 3 - 30, Col. 4 Lines 18 - 40, Col. 5 Lines 18 - 67) Baldwin et al. fail to disclose expressly the processor. Pertaining to analogous art, Saeki discloses the processor. (Saeki, Fig. 6, Pg. 4 ¶ 0038, Pg. 9 ¶ 0209 - 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249)

-	With regards to claim 4, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 1, further comprising: evaluating a factor with respect to a configuration of the electronic component. (Baldwin et al., Abstract, Col. 1 Lines 47 - 60, Col. 3 Lines 26 - 38, Col. 6 Lines 32 - 46, Col. 7 Lines 20 - 26, Col. 8 Line 61 - Col. 9 Line 16, Col. 10 Lines 30 - 36) 

-	With regards to claim 5, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 4. Baldwin et al. fail to disclose explicitly wherein in the evaluating, a degree of an inclination of either the upper surface or the lower surface is evaluated based on a difference between a maximum value and a minimum value of the height information with respect to the lower surface. Pertaining to analogous art, Saeki discloses wherein in the evaluating, a degree of an inclination of either the upper surface or the lower surface is evaluated based on a difference between a maximum value 

-	With regards to claim 6, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 4. Baldwin et al. fail to disclose explicitly wherein in the evaluating, an inclination direction of an inclination of either the upper surface or the lower surface is evaluated based on the height information of two locations on the lower surface and a locational relationship between the two locations. Pertaining to analogous art, Saeki discloses wherein in the evaluating, an inclination direction of an inclination of either the upper surface or the lower surface is evaluated based on the height 

-	With regards to claim 7, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 2, further comprising: evaluating a factor with respect to a configuration of the electronic component. (Baldwin et al., Abstract, Col. 1 Lines 47 - 60, Col. 3 Lines 26 - 38, Col. 6 Lines 32 - 46, Col. 7 Lines 20 - 26, Col. 8 Line 61 - Col. 9 Line 16, Col. 10 Lines 30 - 36)

-	With regards to claim 8, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 7. Baldwin et al. fail to disclose explicitly wherein in the evaluating, a degree of an inclination of either the upper surface or the lower surface is evaluated based on a difference between a maximum value and a minimum value of the height information with respect to the lower surface. Pertaining to analogous art, Saeki discloses wherein in the evaluating, a degree of an inclination of either the upper surface or 

-	With regards to claim 9, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 7. Baldwin et al. fail to disclose explicitly wherein in the evaluating, an inclination direction of an inclination of either the upper surface or the lower surface is evaluated based on the height information of two locations on the lower surface and a locational relationship between the two locations. Pertaining to analogous art, Saeki discloses wherein in the evaluating, an inclination direction of an inclination of 

-	With regards to claim 10, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 3, further comprising: evaluating a factor with respect to a configuration of the electronic component. (Baldwin et al., Abstract, Col. 1 Lines 47 - 60, Col. 3 Lines 26 - 38, Col. 6 Lines 32 - 46, Col. 7 Lines 20 - 26, Col. 8 Line 61 - Col. 9 Line 16, Col. 10 Lines 30 - 36) 

-	With regards to claim 11, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 10. Baldwin et al. fail to disclose explicitly wherein in the evaluating, a degree of an inclination of either the upper surface or the lower surface is evaluated based on a difference between a maximum value and a minimum value of the height information with respect to the lower surface. Pertaining to analogous art, Saeki discloses 

-	With regards to claim 12, Baldwin et al. in view of Saeki disclose the electronic component evaluation method according to claim 10. Baldwin et al. fail to disclose explicitly wherein in the evaluating, an inclination direction of an inclination of either the upper surface or the lower surface is evaluated based on the height information of two locations on the lower surface and a locational relationship between the two locations. Pertaining to analogous art, Saeki 
   
-	With regards to claim 13, Baldwin et al. disclose an electronic component evaluation device for evaluating an electronic component, (Baldwin et al., Abstract, Figs. 1 - 2A, Col. 1 Lines 8 - 19, Col. 2 Line 60 - Col. 3 Line 38, Col. 4 Lines 3 - 40, Col. 6 Lines 36 - 63, Col. 9 Lines 9 - 21) the electronic component having: a lower surface facing a mounting substrate; (Baldwin et al., Figs. 1, 2A, 3 & 5, Col. 1 Lines 19 - 60, Col. 3 Lines 31 - 37, Col. 4 Lines 3 - 40, Col. 5 Lines 10 - 17) an upper surface; (Baldwin et al., Figs. 1, 2A, 3 & 5, Col. 1 Lines 27 - 60, Col. 4 Lines 3 - 40, Col. 5 Lines 10 - 17) and a plurality of mounting terminals configured to be mounted on the mounting substrate, (Baldwin et al., Abstract, Figs. 1, 3 & 5, Col. 1 Lines 19 - 60, Col. 3 Lines 3 - 38, Col. 4 Lines 18 - 46, Col. 5 Lines 18 - 38) the electronic component evaluation device comprising: instructions so as to: obtain terminal position information of the plurality of 

-	With regards to claim 14, Baldwin et al. in view of Saeki disclose the electronic component evaluation device according to claim 13, wherein in the detection of the height information, the device is configured to: cause a camera to capture an image of the electronic component from the lower surface; (Baldwin et al., Figs. 2 & 2A, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 54, Col. 5 Lines 54 - 67) obtain image data from the captured image; (Baldwin et al., Figs. 2 & 2A, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 54, Col. 5 Lines 54 - 67) obtain lower surface 

-	With regards to claim 15, Baldwin et al. in view of Saeki disclose the electronic component evaluation device according to claim 14, wherein in the generation of the reference plane, the device is configured to obtain the terminal position information in response to the image data so as to generate the reference plane. (Baldwin et al., Figs. 1 - 6, Col. 3 Lines 3 - 30, Col. 4 Lines 18 - 40, Col. 5 Lines 18 - 67) Baldwin et al. fail to disclose explicitly the processor. Pertaining to analogous art, Saeki discloses the processor. (Saeki, Fig. 6, Pg. 4 ¶ 0038, Pg. 9 ¶ 0209 - 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249) 

device is configured to evaluate a factor with respect to a configuration of the electronic component. (Baldwin et al., Abstract, Col. 1 Lines 47 - 60, Col. 3 Lines 26 - 38, Col. 6 Lines 32 - 46, Col. 7 Lines 20 - 26, Col. 8 Line 61 - Col. 9 Line 16, Col. 10 Lines 30 - 36) Baldwin et al. fail to disclose explicitly the processor. Pertaining to analogous art, Saeki discloses the processor. (Saeki, Fig. 6, Pg. 4 ¶ 0038, Pg. 9 ¶ 0209 - 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249) 

-	With regards to claim 17, Baldwin et al. disclose a process for evaluating an electronic component, (Baldwin et al., Abstract, Col. 1 Lines 8 - 12, Col. 3 Lines 3 - 38, Col. 6 Lines 36 - 46, Col. 9 Lines 9 - 21) the electronic component having: a lower surface facing a mounting substrate; (Baldwin et al., Figs. 1, 2A, 3 & 5, Col. 1 Lines 19 - 60, Col. 3 Lines 31 - 37, Col. 4 Lines 3 - 40, Col. 5 Lines 10 - 17) an upper surface; (Baldwin et al., Figs. 1, 2A, 3 & 5, Col. 1 Lines 27 - 60, Col. 4 Lines 3 - 40, Col. 5 Lines 10 - 17) and a plurality of mounting terminals configured to be mounted on the mounting substrate, (Baldwin et al., Abstract, Figs. 1, 3 & 5, Col. 1 Lines 19 - 60, Col. 3 Lines 3 - 38, Col. 4 Lines 18 - 46, Col. 5 Lines 18 - 38) the process comprising the steps of: obtaining terminal position information of the plurality of mounting terminals; (Baldwin et al., Abstract, Col. 3 Lines 3 - 30, col. 4 Lines 17 - 26, Col. 5 Lines 54 - 67 [“machine vision system 30 may be positioned in a predetermined location to obtain position data of distal portions 26 of leads 14, such as J or gull wing leads, that protrude from major side surfaces 16 of SMT package 10”]) generating a reference plane including at 

-	With regards to claim 18, Baldwin et al. in view of Saeki disclose the computer program product according to claim 17, wherein in the detecting of the height information, the process is configured to: cause a camera to capture an image of the electronic component from the lower surface; (Baldwin et al., Figs. 2 & 2A, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 54, Col. 5 Lines 54 - 67) obtain image data from the captured image; (Baldwin et al., Figs. 2 & 2A, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 54, Col. 5 Lines 54 - 67) obtain lower surface position information with respect to a plurality of positions of the lower surface in response to the image data; (Baldwin et al., Figs. 1 - 6, Col. 3 Lines 3 - 30, Col. 4 Lines 3 - 40, Col. 5 Lines 18 - 67) convert the lower surface position information into converted lower surface position information with respect to the reference plane; (Baldwin 

-	With regards to claim 19, Baldwin et al. in view of Saeki disclose the computer program product according to claim 18, wherein in the generating of the reference plane, the process is configured to obtain the terminal position information in response to the image data so as to generate the reference plane. (Baldwin et al., Figs. 1 - 6, Col. 3 Lines 3 - 30, Col. 4 Lines 18 - 40, Col. 5 Lines 18 - 67) Baldwin et al. fail to disclose explicitly the processor. Pertaining to analogous art, Saeki discloses the processor. (Saeki, Fig. 6, Pg. 4 ¶ 0038, Pg. 9 ¶ 0209 - 0210 and 0212 - 0213, Pg. 13 ¶ 0245 - 0249) 

-	With regards to claim 20, Baldwin et al. in view of Saeki disclose the electronic component evaluation device according to claim 17, wherein the process is configured to evaluate a factor with respect to a configuration of the electronic component. (Baldwin et al., Abstract, Col. 1 Lines 47 - 60, Col. 3 Lines 26 - 38, Col. 6 Lines 32 - 46, Col. 7 Lines 20 - 26, Col. 8 Line 61 - Col. 9 Line 16,  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hachiya U.S. Patent No. 6,144,452; which is directed towards an electronic component mounting apparatus that includes a three-dimensional imaging system for inspecting leads of electronic components. 
Huang et al. U.S. Publication No. 2013/0033286 A1; which is directed towards a method and apparatus for inspecting an attachment between a surface-mounted component and an integrated circuit board provided with bumps serving as mounting terminals wherein image processing techniques are utilized to derive and inspect attributes, such as a degree of tilt, of the bumps.  
Ishigaki U.S. Publication No. 2013/0044204 A1; which is directed towards an electronic component inspection apparatus wherein three-dimensional image processing techniques are utilized to calculate and inspect a protrusion height of each solder point of the electronic component.
Morimoto et al. U.S. Patent No. 6,606,788; which is directed towards a method and apparatus for executing positional detection and quality check of connection portions, such as leads and electrodes, existing on a 
Sakaguchi et al. U.S. Patent No. 5,628,110; which is directed towards a method for inspecting an electronic component before it is mounted onto a substrate wherein faulty leads of the electronic component are detected based on measured positional data, including altitudinal values representing heights, of the leads. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ERIC RUSH/Primary Examiner, Art Unit 2667